Luke, J.
Williams was indicted and convicted of the offense of simple larceny. The second ground of the amendment to the motion for a new trial, which complains of the court’s refusal to allow in evidence the prosecutor’s tax-returns for several years back, and including the year in which the property was alleged to have been stolen, shows no error. The purpose of the introduction of such tax-returns was to show that the prosecutor failed to return for taxation the identical property which the defendant is alleged to have stolen. The prosecutor, in his evidence, admitted that he did not know whether or not he returned said property for taxation in any of said years, and further testified that some years he never made any returns at all. There was ample evidence to establish the ownership of the property alleged to have been stolen. The defendant had a legal trial, and after the court had approved the verdict of the jury the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, C. J., and Bloodworlh, J., concur.